 

--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
Exhibit 10.2
 


STATE OF MISSOURI
OFFICE OF ADMINISTRATION
DIVISION OF PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT AMENDMENT




AMENDMENT NO.: 003 REQ NO.: NR 886 25757006929 CONTRACT NO.: C306118005  BUYER:
Laura Ortmeyer TITLE: Medicaid Managed Care - Eastern Region  PHONE NO.: (573)
751-4579 ISSUE DATE: 02/23/07 E-MAIL: laura.ortmeyer@oa.mo.gov

 
TO: HARMONY HEALTH PLAN INC
23 PUBLIC SQUARE STE 400
BELLEVILLE, IL 62220


RETURN AMENDMENT NO LATER THAN: March 7, 2007 AT 5:00 PM CENTRAL TIME
 
RETURN AMENDMENT TO:
(U.S. Mail)
Div of Purchasing & Matls Mgt (DPMM) OR
PO BOX 809
JEFFERSON CITY MO 65102-0809
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO 65101



OR FAX TO: (573) 526-9817 (either mail or fax, not both)


DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:


Missouri Department of Social Service
Division of Medical Services
P.O. Box 6500
Jefferson City, MO 65102-6500


SIGNATURE REQUIRED


DOING BUSINESS AS (DBA) NAME
Harmony Health Plan of Missouri
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.
Harmony Health Plan of Illinois, Inc.
MAILING ADDRESS
23 Public Square, Suite 400
IRS FORM 1099 MAILING ADDRESS
200 West Adams Street, Suite 800
CITY, STATE, ZIP CODE
 
Belleville, Illinois 62220
CITY, STATE, ZIP CODE
Chicago, Illinois 60606



CONTACT PERSON
Tina Gallagher
EMAIL ADDRESS
Tina.gallagher@wellcare.com
PHONE NUMBER
(800)608-8158 Ext. 2405
FAX NUMBER
1-800-608-8157
TAXPAYER ID NUMBER (TIN)
36-4050495
TAXPAYER ID (TIN) TYPE (CHECK ONE)
_X__ FEIN ___ SSN
VENDOR NUMBER (IF KNOWN)
3640504950 1
VENDOR TAX FILING TYPE WITH IRS (CHECK ONE) (NOTE: LLC IS NOT A VALID TAX FILING
TYPE.)
_X__ Corporation ___ Individual ___ State/Local Government ___ Partnership ___
Sole Proprietor ___Other ________________
AUTHORIZED SIGNATURE
     /s/   Thad Bereday               
DATE
March 22, 2007
PRINTED NAME
Thaddeus Bereday
TITLE
Secretary


 
 
 

--------------------------------------------------------------------------------

 


AMENDMENT #003 TO CONTRACT C306118005




CONTRACT TITLE:  Medicaid Managed Care - Eastern Region


CONTRACT PERIOD: July 1, 2006 through June 30, 2007


The State of Missouri hereby desires to amend the above-referenced contract in
accordance with the following:


1. Paragraph 2.4.8 a. 2) is hereby amended effective January 1, 2007:


2) The health plan shall pay out-of-network providers for emergency services at
the current Missouri Medicaid program rates in effect at the time of service.


2. Paragraph 2.28.1 b. is hereby amended effective July 1, 2006:



 
b.
If the health plan is new to a MC+ managed care region, the health plan shall
agree that its capitation rate shall reflect the average participant ratio of
the MC+ managed care health plans that are not new to the region by rate cell
and category of assistance for the applicable measurement period reflected in
Attachment 11. Beginning January 2008, the new health plan shall agree that
their future capitation rates shall be adjusted by the health plan’s actual
12-month HCY/EPSDT participant ratio.



All other terms, conditions and provisions of the contract, including all
prices, shall remain the same and apply hereto.


The contractor shall sign and return this document, on or before the date
indicated, signifying acceptance of the amendment.

